Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                                                         November 8, 2016

      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II
    STATE OF WASHINGTON,                                             No. 47966-4-II

                                Respondent,

         v.

    JEROME ANTHONY BEECHUM,                                   UNPUBLISHED OPINION

                                Appellant.

        MELNICK, J. — Following a bench trial, the trial court found Jerome Anthony Beechum

guilty of assault in the second degree—domestic violence with an aggravating factor.1 The

conviction related to an altercation between Beechum and his long-term girlfriend, Heather White.

Beechum appeals his conviction, arguing that the trial court’s finding of fact regarding how hard

he hit White was not supported by substantial evidence and that the trial court violated his state

and federal due process rights by convicting him of an offense that was not supported by sufficient

evidence. Beechum has also filed a supplemental brief seeking waiver of appellate costs. We

affirm Beechum’s conviction and exercise our discretion to waive appellate costs.

                                              FACTS

        The following facts derive primarily from the trial court’s letter decision that contains its

findings of fact and conclusions of law.       The findings of fact, except for finding 31, are



1
  The aggravating factor was that “the offense was part of an ongoing pattern of psychological,
physical, or sexual abuse of a victim or multiple victims manifested by multiple incidents over a
prolonged period of time.” RCW 9.94A.535(h)(i). The court imposed an exceptional sentence
that Beechum does not appeal.
47966-4-II


unchallenged and are therefore verities on appeal. State v. Homan, 181 Wash. 2d 102, 106, 330 P.3d
182 (2014).

       Beechum and White were in a long-term relationship and have “one or more” children

together. Clerks Papers (CP) at 61. Beechum is 6 feet 1 inch tall and White is 5 feet 3 inches tall.

       One evening Beechum and White got into an argument at a friend’s apartment. White

slapped Beechum and hit him in his chest. White also attempted to kick Beechum in the groin

area, but missed. White then walked out of the apartment. Beechum followed her and as White

turned around, Beechum punched White in the left eye “with such force that [White] lost

consciousness, fell to the ground and suffered substantial injuries to her eye and eye socket,”

including multiple fractures. CP at 62. Police arrived. While questioning Beechum, one of the

officers noticed injuries to Beechum’s right hand. He told the officer he had been involved in

some “street fighting.” CP at 63. An ambulance took White to the emergency room.

       The State charged Beechum with assault in the second degree–domestic violence. The

matter proceeded to a bench trial.

       During trial, Beechum testified he acted in self-defense. He said he was acting in response

to being kicked in the groin area. Beechum further testified that he had previously been in “street

fights.” Report of Proceedings (RP) (July 9, 2015) at 36. When asked if he knew how to hit,

Beechum responded, “Yes, I do.” RP (July 9, 2015) at 113.

       Dr. Robert Falconer, the emergency room physician who treated White, also testified. Dr.

Falconer diagnosed multiple fractures around the left orbit, including the zygoma (cheek bone).

Dr. Falconer testified that the zygoma is “a sturdy bone,” shaped as an arch that “can sustain

significant force without breaking.” RP (July 9, 2015) at 47. He explained that injuries that

involve multiple fractures around the eye, including the zygoma, are consistent with assaults,



                                                 2
47966-4-II


major car accidents, or blunt trauma. He opined that White’s injuries were the result of blunt force

trauma.

       The trial court admitted photographs of Beechum’s right hand from the night of the

altercation. Dr. Falconer examined the photographs, noting the swelling around Beechum’s joints

and a small abrasion. Dr. Falconer opined the injuries to Beechum’s hands were consistent with

causing White’s injuries.

          The trial court found Beechum guilty of assault in the second degree—domestic violence.

In its letter decision, the court set forth its findings of fact. The court found that Beechum did not

act in self-defense. Additionally, the court found:

               The amount of force used by Mr. Beechum in punching Ms. White was
       excessive and not reasonable or necessary under the circumstances. In light of the
       blunt force required to cause such extensive injuries to Ms. White, Mr. Beechum
       intentionally punched her as hard as he could. Mr. Beechum was not preventing or
       attempting to prevent Ms. White from assaulting him. Instead, at the least, he knew
       and disregarded the substantial risk that a serious injury would result from punching
       Ms. White as hard as he could.

CP at 64. The court concluded, “I find beyond a reasonable doubt that Jerome Anthony Beechum

was not acting in self-defense.” CP at 64. Beechum appeals his conviction.

                                            ANALYSIS

I.     FINDING OF FACT 31

       Beechum first contends substantial evidence does not support the trial court’s finding of

fact 31. He argues there was no evidence to prove he punched White “as hard as he could.”

Appellant’s Br. at 15 (quoting CP at 64).

       “[F]ollowing a bench trial, [our] review is limited to determining whether substantial

evidence supports the findings of fact and, if so, whether the findings support the conclusions of

law.” Homan, 181 Wash. 2d at 105-06. Evidence is substantial if it is sufficient to persuade a fair-



                                                  3
47966-4-II


minded person of the truth of the asserted premise. Homan, 181 Wash. 2d at 106. Unchallenged

findings of facts, along with findings of fact supported by substantial evidence, are verities on

appeal. Homan, 181 Wash. 2d at 106. We review conclusions of law de novo. Homan, 181 Wash. 2d

at 106.

          Findings of fact that contain errors are subject to a harmless error analysis. State v. Banks,

149 Wash. 2d 38, 43-46, 65 P.3d 1198 (2003). In determining harmless error, we assess whether the

result would have been the same even without the error. State v. Carleton, 82 Wash. App. 680, 686,

919 P.2d 128 (1996).

          Assault in the second degree requires an intentional assault that “thereby recklessly inflicts

substantial bodily harm.” RCW 9A.36.021(1)(a). The evidence clearly shows Beechum struck

White extremely hard. But, as the State correctly points out, assault in the second degree does not

require a particular degree of force; it requires only an intentional assault and a reckless infliction

of substantial bodily harm. Thus, the finding that Beechum struck “as hard as he could” is

surplusage and does not change the verdict. CP at 64. We therefore conclude that this finding is

therefore harmless.

II.       SUFFICIENCY OF THE EVIDENCE

          Beechum next argues he was denied his state and federal due process rights because

insufficient evidence existed to support his conviction.          Specifically, Beechum argues that

insufficient evidence existed to prove beyond a reasonable doubt that he “recklessly” inflicted

substantial bodily injury, Appellant’s Br. at 17, as required under RCW 9A.36.021(1)(a).2




2
 Beechum also appears to argue that the means rea of a reckless act should be imported into RCW
9A.36.021(1)(a). We reject this argument. Recklessness relates to the infliction of substantial
bodily harm.


                                                    4
47966-4-II


          The due process clauses of the federal and state constitutions require that the State prove

every element of a crime beyond a reasonable doubt. Apprendi v. New Jersey, 530 U.S. 466, 476-

77, 120 S. Ct. 2348, 147 L. Ed. 2d 435 (2000); U.S. CONST. amend. XIV; WASH. CONST. art. I, §

3. Evidence is sufficient if it permits a rational trier of fact to find the essential elements of the

crime beyond a reasonable doubt. State v. Tilton, 149 Wash. 2d 775, 786, 72 P.3d 735 (2003). As

previously stated, when reviewing the sufficiency of the evidence following a bench trial, we

review whether substantial evidence supports the contested findings of fact and, if so, whether the

findings support the conclusions of law. Homan, 181 Wash. 2d at 105.

          Beechum does not contest that he struck White or that she suffered substantial bodily

injury.    Beechum’s sole argument relates to the “recklessly inflicts” element.            See RCW

9A.36.021(1)(a).

          “[S]econd degree assault by battery requires an intentional touching that recklessly inflicts

substantial bodily harm. It does not require specific intent to inflict substantial bodily harm.” State

v. Esters, 84 Wash. App. 180, 185, 927 P.2d 1140 (1997). Here, Beechum was considerably taller

than White and was an experienced street fighter. The trial court’s findings of fact support the

conclusion that as a result of Beechum’s intentional act of punching White in the eye, Beechum

recklessly caused the substantial bodily harm that White suffered. Thus, the State proved every

element of assault in the second degree beyond a reasonable doubt. We hold there was no denial

of due process rights.

III.      APPELLATE COSTS

          Beechum has also filed a supplemental brief opposing appellate costs in light of State v.

Sinclair, 192 Wash. App. 380, 367 P.3d 612, review denied, 185 Wash. 2d 1034 (2016), asserting that

he does not have the ability to pay. In light of Beechum’s indigent status and our presumption



                                                   5
47966-4-II


under RAP 15.2(f) that he remains indigent “throughout the review” unless the trial court finds

that his financial condition has improved, we exercise our discretion to waive appellate costs in

this matter. RCW 10.73.160.

        We affirm.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.




                                                            Melnick, J.

We concur:




        Maxa, A.C.J.




        Worswick, J.




                                                6